

115 HRES 172 IH: Expressing the sense of the House of Representatives that the Government of the Russian Federation, its officials, security services, and any person or entity within the Russian Federation or associated with the Russian Government, should not interfere, seek to influence, or engage in coercion designed to create an outcome in foreign elections.
U.S. House of Representatives
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 172IN THE HOUSE OF REPRESENTATIVESMarch 6, 2017Mr. Cicilline (for himself and Mr. Roskam) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the Government of the Russian Federation,
			 its officials, security services, and any person or entity within the
			 Russian Federation or associated with the Russian Government, should not
			 interfere, seek to influence, or engage in coercion designed to create an
			 outcome in foreign elections.
	
 Whereas the unanimous conclusion of 17 agencies comprising the intelligence community of the United States concluded in a report, parts of which were declassified and released on January 6, 2017, that the Government of the Russian Federation interfered in the elections for public office held in the United States in 2016;
 Whereas the Director of National Intelligence, James Clapper, testified before Congress on January 5, 2017, on the topic of Russian hacking and said, Russia also has used cyber tactics and techniques to seek to influence public opinion across Europe and Eurasia.;
 Whereas Congress instructed the intelligence community in 2016 to undertake an investigation into whether Russian security services were funding parties and charities within Europe with the intent of damaging democratic norms, weakening the North Atlantic Treaty Organization alliance, and supporting extremist and pro-Russia candidates for elected office;
 Whereas in the run-up to Ukrainian parliamentary elections in 2014, hackers associated with Russia launched an attack on Ukraine’s Central Election Commission website with a denial of service attack and a separate attempt to falsify voting results, according to Ukrainian officials;
 Whereas Germany’s intelligence agency reported that Russian hackers broke into Bundestag computers and servers in 2015, and stole documents that were subsequently published on Wikileaks;
 Whereas Bulgarian officials reported that a group linked to Russia hacked Bulgaria’s Central Election Commission during their referendum and local elections in 2015;
 Whereas French newspaper Le Monde and officials from the Organization for Security and Cooperation (OSCE) reported in 2016 that OSCE’s IT networks were compromised in a major hack attributed by intelligence agencies to a Russian-linked group;
 Whereas Italian officials confirmed that a sustained attack against its foreign ministry’s computer and IT systems in 2016 was likely conducted by hackers associated with Russia;
 Whereas the Russian government troll army used social media to disseminate misleading or false news coverage produced by Russian Government English-language news outlets RT and Sputnik to support the Exit campaign during the United Kingdom’s referendum on leaving the European Union;
 Whereas Norwegian officials reported in February 2017 that nine personal civil servant email accounts had been targeted by hackers in spear-phishing attacks believed to be connected to Russian intelligence;
 Whereas in January 2017 the head of France’s National Agency for the Security of Information Systems warned that the 2017 French Presidential elections were at risk of being influenced by hacking, leaks of information, and other foreign interference strategies; and
 Whereas Albania, Armenia, the Czech Republic, Finland, France, Georgia, Germany, Hungary, Lichtenstein, the Netherlands, Northern Ireland, Norway, Portugal, Serbia, Slovenia, and the United Kingdom have federal or local elections scheduled in 2017, including Presidential elections in France, Germany, Serbia, and Slovenia: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the Russian Federation has engaged in a widespread hacking and misinformation campaign in order to influence politics and elections in democracies throughout Europe;
 (2)Russian officials have expressed their desire to divide the North Atlantic Treaty Organization alliance, weaken democratic institutions, and support extremist, pro-Moscow candidates throughout Europe;
 (3)Russia should immediately cease all hacking and cyber-attacks aimed at European governments, political parties, government officials, election entities, and public information systems; and
 (4)it is the policy of the United States Government to sanction entities and individuals within Russia or associated with the Russian Government engaged in hacking, cyber-attacks, and propaganda campaigns with the intention of interfering in democratic elections.
			